[Cite as Disciplinary Counsel v. Giba, 135 Ohio St. 3d 1310, 2013-Ohio-1979.]




                           DISCIPLINARY COUNSEL v. GIBA.
[Cite as Disciplinary Counsel v. Giba, 135 Ohio St. 3d 1310, 2013-Ohio-1979.]
       (No. 2005-2250—Submitted May 15, 2013—Decided May 16, 2013.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Paul Robert Giba, Attorney
Registration No. 0005732, last known business address in Pittsburgh,
Pennsylvania.
        {¶ 2} The court, coming now to consider its order of January 27, 2006,
wherein the court, pursuant to Gov.Bar R. V(11)(F)(4), suspended respondent for
a period of two years and ordered that he will not be reinstated to the practice of
law in Ohio until he is reinstated to the practice of law in the state of
Pennsylvania, finds that respondent has substantially complied with that order and
with the provisions of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               ______________________